Case 1:16-cv-00375-AJT-JFA Document 358 Filed 02/03/20 Page 1 of 2 PageID# 17361


                                                          FILED: February 3, 2020

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT

                               ___________________

                                    No. 20-1119
                             (1:16-cv-00375-AJT-JFA)
                              ___________________

  ANAS ELHADY; OSAMA HUSSEIN AHMED; AHMAD IBRAHIM AL
  HALABI; MICHAEL EDMUND COLEMAN; MURAT FRLJUCKIE; ADNAN
  KHALIL SHAOUT; WAEL HAKMEH; SALEEM ALI; SAMIR ANWAR;
  JOHN DOE, No. 2; JOHN DOE, No. 3; SHAHIR ANWAR; BABY DOE, 2;
  YASEEN KADURA; HASSAN SHIBLY; AUSAMA ELHUZAYEL; DONALD
  THOMAS; IBRAHIM AWAD; MUHAMMAD YAHYA KHAN; HASSAN
  FARES; ZUHAIR EL-SHWEHDI; JOHN DOE, No. 4; MARK AMRI

              Plaintiffs - Appellees

  v.

  CHARLES H. KABLE, Director of the Terrorist Screening Center, in his official
  capacity; KELLI ANN BURRIESCI, Principal Deputy Director of the Terrorist
  Screening Center in her official capacity; TIMOTHY P. GROH, Deputy Director
  for Operations at the Terrorist Screening Center in his official capacity;
  DEBORAH MOORE, Director of Department of Homeland Security Traveler
  Redress Inquiry Program in her official capacity; NICHOLAS J. RASMUSSEN,
  Director of the National Counterterrorism Center in his official capacity; DAVID
  PEKOSKE, Administrator of the Transportation Security Administration in his
  official capacity; CHRISTOPHER WRAY, Director of the Federal Bureau of
  Investigation in his official capacity; KEVIN K. MCALEENAN, Acting
  Commissioner of United States Customs and Border Protection in his official
  capacity

              Defendants - Appellants


 This case has been opened on appeal.
Case 1:16-cv-00375-AJT-JFA Document 358 Filed 02/03/20 Page 2 of 2 PageID# 17362


  Originating Court                    United States District Court for the
                                       Eastern District of Virginia at
                                       Alexandria
  Originating Case Number              1:16-cv-00375-AJT-JFA
  Date notice of appeal filed in
  originating court:
                                       01/31/2020
  Appellant(s)                         Charles H. Kable, et al
  Appellate Case Number                20-1119
  Case Manager                         Michael Radday
                                       804-916-2702
